Order entered December 11, 2019




                                         In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                  No. 05-19-00581-CV

                              SIMON MENGELE, Appellant

                                           V.

                UNITED TOWS, LLC AND HENRY MILLER, Appellees

                     On Appeal from the County Court at Law No. 1
                                 Dallas County, Texas
                         Trial Court Cause No. CC-17-06296-A

                                        ORDER
      Before the Court is appellant’s December 6, 2019 request for a seven-day extension of

time to file his opening brief. We GRANT the request and ORDER the brief be filed no later

than December 17, 2019.


                                                  /s/   BILL WHITEHILL
                                                        JUSTICE